Citation Nr: 1637988	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbosacral spine prior to August 5, 2015, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (associated with service-connected diabetes mellitus) prior to August 5, 2015, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity(associated with service-connected diabetes mellitus) prior to August 5, 2015, and to a rating in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1966 to August 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO effectuated a March 2010 Board decision's grant of service connection for the Veteran's lumbosacral spine disorder, and assigned an initial rating of 10 percent effective April 11, 2002.  In a September 2015 decision the RO assigned a 20 percent rating effective August 5, 2015 (date of VA examination).  

The Veteran's claims for a rating in excess of 20 percent for his low back disability, and higher ratings for his bilateral lower extremities since August 5, 2015, are addressed in the REMAND portion of the decision below and the issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has included entitlement to TDIU based on the Veteran's October 2010 contention that his low back disability renders him unable to work.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is part of a claim for an increased rating where the Veteran has submitted evidence of unemployability).

As an additional matter, the Board notes the Veteran also initiated an appeal on the issues of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2015, and a rating in excess of 50 percent thereafter; a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction; a rating in excess of 20 percent for bilateral hearing loss; and a rating in excess of 10 percent for service-connected tinnitus.  These issues were included in a September 2015 Statement of the Case (SOC), and the Veteran's accredited representative presented argument in support of these issues in a June 2016 informal hearing presentation.  However, it does not appear a timely Substantive Appeal was submitted after the SOC was promulgated in September 2015.  See 38 C.F.R. §§ 20.200, 20.302 (2015).  Moreover, at the present time, these issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  Therefore, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  


FINDINGS OF FACT

1.  For the period from April 11, 2002, to August 5, 2015, the record reflects the Veteran's service-connected lumbosacral spine disorder was manifested by moderate limitation of motion and muscle spasm on extreme forward bending.

2.  Prior to August 5, 2015, the service-connected peripheral neuropathy of the right and left lower extremities did not meet or nearly approximate moderate incomplete paralysis.

3.  In addition to his lumbosacral spine disorder and peripheral neuropathy of the lower extremities, the Veteran is service connected for PTSD, diabetes mellitus with erectile dysfunction, bilateral hearing loss, and tinnitus.  His current combined disability rating is 90 percent.

4.  The competent and credible evidence of record reflects the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of at least 20 percent for service-connected degenerative disc disease of the lumbosacral spine for the period from April 11, 2002, to August 5, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity prior to August 5, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.124a , Diagnostic Code 8520 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity prior to August 5, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.124a , Diagnostic Code 8520 (2015).

4.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran essentially contends that his service-connected disabilities of the lumbosacral spine, and peripheral neuropathy of the lower extremities, are more disabling than contemplated by the current disability ratings.  However, it does not appear he has contended there was inadequate notice or assistance in the development of these claims, nor is such otherwise indicated by the record regarding the peripheral neuropathy claims.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his service-connected lumbosacral spine disorder and peripheral neuropathy of the lower extremities.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  Definitions for "mild" includes not very severe.  Id. at 694.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

Analysis - Lumbosacral Spine

The Board notes that the criteria for evaluating spine disabilities was substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  As the initial rating assigned for the Veteran's lumbosacral spine was effective from April 11, 2002, both the prior and revised criteria are potentially applicable to this case.  

Prior to September 23, 2002, Diagnostic Code 5293 provided for evaluation of intervertebral disc syndrome.  Under this Code, intervertebral disc syndrome is assigned a noncompensable rating when it postoperative, cured.  A 10 percent evaluation is assigned when it is mild.  Moderate symptoms with recurring attacks were assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief are assigned a 40 percent evaluation.  Pronounced symptoms, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a (2002).

Prior to September 26, 2003, Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  Under this Code, when the limitation of motion of the lumbar spine is slight, a 10 percent rating is provided.  When the limitation of motion is moderate, a 20 percent rating is provided.  When the limitation of motion is severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a (2002).

Prior to September 26, 2003, Diagnostic Code 5295 provided for the evaluation of lumbosacral strain.  Under this Code, when there was strain with characteristic pain on motion, a rating of 10 percent is provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent is provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent is provided.  38 C.F.R. § 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board finds that the Veteran is entitled to a rating of at least 20 percent for his service-connected lumbosacral spine for the period from April 11, 2002, to August 5, 2015, under former Diagnostic Code 5292.  During this period, the record reflects the Veteran's service-connected lumbosacral spine disorder more nearly approximated than not the criteria of moderate limitation of motion.  In pertinent part, the Veteran has competently and credibly described recurrent back pain during this period to include flare-ups.  The Board notes that the October 2008 VA examination of the spine had forward flexion to 80 degrees, with pain beginning at 75 degrees; while a subsequent June 2012 VA examination showed forward flexion to 70 degrees.  Although this is consistent with a 10 percent rating under the current General Rating Formula for Diseases and Injuries of the Spine, when compared to the recognized normal motion of forward flexion to 90 degrees, it does appear to be more than slight limitation.  Moreover, the October 2008 VA examination noted that the severity of pain and flare-ups was moderate; and that the Veteran's impression as to the extent of additional limitation of motion or other functional impairments during flare-ups was also noted as being moderate.  Granted, the Board is not bound by this description of the Veteran's symptoms as being moderate, it is probative evidence to be taken into consideration.  

The Board also reiterates that the law mandates where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Here, the Board has noted the forward flexion results on the October 2008 and June 2012 VA examinations indicate more than slight light limitation of motion; and there is evidence indicative of moderate impairment during flare-ups to include range of motion.  In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran is entitled to a 20 percent rating under former Diagnostic Code 5292 for his service-connected lumbosacral spine disorder during the period from April 11, 2002, to August 5, 2015.  See 38 C.F.R. §§ 4.3, 4.7.

The Board also notes that it appears the Veteran would also warrant a 20 percent rating during this period under former Diagnostic Code 5295.  Muscle spasm was noted on both of these examinations; and the June 2012 VA examination found that the guarding or spasm was severe enough to result in abnormal gait.  The latter finding is consistent with the criteria for a 20 percent rating under the current General Rating Formula for Diseases and Injuries of the Spine, and also indicates he would have the type of muscle spasm on extreme forward bending warranted for a 20 percent rating under former Diagnostic Code 5295.  As noted in the Introduction, the issue of whether a rating in excess of 20 percent is warranted for this disability is addressed in the REMAND portion of the decision below.





Analysis - Peripheral Neuropathy

The Veteran's peripheral neuropathy of the bilateral lower extremities are evaluated based on the criteria set forth in Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The Board finds that, prior to August 5, 2015, his peripheral neuropathy of the right and left lower extremities did not meet or nearly approximate moderate incomplete paralysis.  The June 2012 VA examination found that both the right and left lower extremities had mild constant pain, intermittent pain, paresthesias or dysesthesias and numbness.  Further, this examination and other evidence of record reflect the impairment due to these disabilities was small in size, degree, or amount; and not very severe.  For example, while right knee jerk was noted as being 1+ (hypoactive) and right ankle jerk was 0 (absent) on the October 2008 VA examination, no impairment was demonstrated for either lower extremity on motor evaluation; hip flexion and extension, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension were all 5/5 bilaterally.  There was also no impairment for either lower extremity demonstrated on sensory examination; vibration, pain (pinprick), light touch, and position sense were all 2/2.  In addition, left knee and ankle jerk were both 2+ (normal) on the October 2008 VA examination.  

A June 2009 VA examination noted the Veteran has peripheral neuropathy associated with his diabetes mellitus, but no impairment was indicated on neurologic evaluation.  In pertinent part, there was no motor or sensory loss, and all deep tendon reflexes were 2+ (normal).

The June 2012 VA examination also showed no impairment on muscle strength testing of the lower extremities; and the knee and ankle jerks were all 2+ bilaterally.  Sensory evaluation was decreased for the foot/toes bilaterally, but there was no impairment the upper anterior thigh, thigh/knee, lower leg/ankle.  Moreover, the lower extremity nerves were all evaluated as normal on this examination, with no evidence of incomplete paralysis.  

A review of the other evidence of record otherwise does not demonstrate moderate incomplete paralysis of either lower extremity during this period.  In fact, outpatient treatment records dated in March and April 2010 noted that sensory and motor were intact on neurology evaluation; records dated in October 2010 and March 2011 also note sensory was intact on neurology evaluation, and that there was no evidence of weakness; and all of these records found there was no incoordination of movement.

In view of the foregoing, the Board finds that the severity of the Veteran's peripheral neuropathy of the right and left lower extremity is adequately reflected by the 10 percent ratings in effect for these disabilities prior to August 5, 2015.

Analysis - TDIU

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for PTSD, rated as 50 percent disabling; low back disability, peripheral neuropathy of the right lower extremity, left lower extremity, diabetes mellitus, and bilateral hearing loss, each evaluated as 20 percent disabling, respectively, and for tinnitus, which is evaluated as 10 percent disabling.  As such, the Veteran's service-connected disabilities result in a combined 90 percent disability rating and thus satisfy the criteria set forth in 38 C.F.R. § 4.16(a).

In regard to the merits of the TDIU claim, the record indicates the Veteran last worked in December 2011 as a mechanic, and that he had been employed in that capacity since 1975.  Further, the record reflects he has a high school education.

The Board observes that various VA examinations included findings indicating that the Veteran's service-connected disabilities, on an individual basis, would not preclude substantially gainful employment.  However, the limitations for each of these disabilities indicate the combined effect of these disabilities are such that he is capable of, at best, only marginal employment.  For example, even though an August 2015 VA examiner found the Veteran's diabetes mellitus and peripheral neuropathy would not preclude either physical or sedentary employment, the examiner found that the lumbosacral spine disorder would preclude any significant gainful physical employment.  As such, it would preclude work as a mechanic which is the profession consistent with his education and work history.  

The Board acknowledges that the August 2015 VA examiner found the lumbosacral spine disorder would not preclude sedentary employment.  However, the record also indicates he would have significant impairment in the type of such employment he would be able to obtain in light of his education and work experience.  For example, an August 2015 VA audio examiner noted that due to his hearing loss and tinnitus he may have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which require a great deal of attention to high pitched sounds.  Such restrictions would appear to be significant for the Veteran as the type of sedentary employment he could obtain would be inconsistent with his past work experience as a mechanic.  These restrictions are even more significant in light of the fact an August 2015 VA psychiatric examination found his PTSD was manifested, in part, difficulty in adapting to stressful circumstances, including work or a worklike setting; difficulty in establishing and maintaining effective work and social relationships; and inability to establish and maintain effective relationships.  In taking into account all of these restrictions, the record indicates the Veteran would be capable of marginal sedentary employment at best in light of his service-connected disabilities.

The legal standard for determining TDIU is whether a claimant is able to obtain and/or maintain substantially gainful employment.  Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the claimant resides.  Moore, supra.  Further, relevant regulatory provisions specifically state that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a); see also Faust v. West, 13 Vet. App. 342 (2000).  Moreover, the law mandates resolving all reasonable doubt in favor of a claimant, to include degree of disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3, 4.7.

In view of the foregoing, and resolving any reasonable doubt as mandated by law, the Board finds the evidence supports the conclusion that the aggregate impact of the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  In reaching this determination, the Board notes that the Federal Circuit has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

An initial rating of at least 20 percent for service-connected degenerative disc disease of the lumbosacral spine for the period from April 11, 2002, to August 5, 2015, is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity prior to August 5, 2015, is denied.

A rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity prior to August 5, 2015, is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.


REMAND

The Board notes that the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the pertinent VA examinations of the service-connected lumbosacral spine disorder are in accord with this requirement, to include the most recent examination of this disability in August 2015.  As such, it appears the examination is inadequate to determine whether a rating in excess of 20 percent is warranted for the service-connected lumbosacral spine disorder under any of the potentially applicable Diagnostic Codes.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran new examination(s) which does adequately evaluate the right upper extremity radiculopathy, as well as the low back and cervical spine disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991

The Board also notes that any such evaluation of the Veteran's service-connected lumbosacral spine is likely to include findings regarding the current nature and severity of his peripheral neuropathy.  Such findings were part of the last VA examination of the spine in August 2015, and are included as part of the current examination worksheet for the spine.  Thus, the Board finds that it must defer adjudication of whether ratings in excess of 20 percent from August 5, 2015, are warranted for these disabilities until the new examination is conducted.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbosacral spine and peripheral neuropathy of the lower extremities since August 2015.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbosacral spine and peripheral neuropathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected lumbosacral spine disorder and peripheral neuropathy of the lower extremities.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the lumbosacral spine caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the last SSOC in September 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


